Case 2:17-cv-11910-MAG-DRG ECF No. 457-18 filed 10/23/18   PageID.11620   Page 1 of
                                      4




        EXHIBIT 1-16
         PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-18 filed 10/23/18                             PageID.11621          Page 2 of
                                          4
Message
From:          Reid, Joshua G [/O=IRMMAIL/OU=MBX SERVERS - BAL/CN=RECIPIENTS/CN=JGREID]
Sent:          6/1/2017 8:37:49 PM
To:            George, Christopher [/O=IRMMAIL/OU=MBX Servers - BAL/cn=Recipients/cn=cgeorge2]
Subject:       RE: PHI Iraqi


Thank You

From: George, Christopher
Sent: Thursday, June 01, 2017 4:25 PM
To: Reid, Joshua G; Gigliotti, Joseph
Cc: Hoffman, Christopher 5; Foster, John C
Subject: RE: PHI Iraqi

Philadelphia has not taken any into custody as of yet. Basically, to make a long story shorter, all those other
requirements in order to obtain a TD are out the window as of now, subject to change at any time, and pending further
review. Having said that, the aliens on the list provided by Andy and the FOTD were not properly vetted by RIO, well me,
as the administration gave the green light to target all the Iraqi final order cases because they wanted these guys sent
back now. For example, the case ending in 763, has been granted withholding and is not removable at this time. So I
would suggest we double check the cases as per the usual when doing an FOW and arrest them all. That is the guidance
sent to the field and that is what I have been relaying to everyone who inquires.

The Iraqi Government has agreed to take back their nationals and the Department of State is basically forcing their hand
to accept our charter flights, pending that an alien is truly Iraqi. So with all that, what is basically needed is an update in
eTD for all the cases, with a focus on a good 1-217, any Iraqi ID docs, and a clearli order. Having original docs no longer
applies, not having any does is also no longer an excuse for them. We are essentially going over the Consulates and
Embassy's heads and going right to the Ministry of Foreign Affairs in Baghdad and presenting our TD requests there, and
they are forcing the Embassy/Consulate to accept them.

                                      , is on the target list and I have already vetted him, if you get him into custody
soon, he might be able to make the June Charter flight, if not, he will go in July.

I hope this helps, let me know if you have any questions.

Regards,
Chris


From: Reid, Joshua G
Sent: Thursday, June 01, 2017 4:04 PM
To: Gigliotti, Joseph
Cc: George, Christopher; Hoffman, Christopher S; Foster, John C
Subject: FW: PHI Iraqi

I'm not aware of any. Philadelphia recently revoked the OSUP of an Iraqi who was previously released on OSUP at the
conclusion of the removal period after Iraq refused to issue a TD. Previously, Iraq required ICE to provide original
identity documents before they would issues TDs and we did not have any original documents for the subject. After he
was released, Philadelphia obtained his original expired passport.

I believe there is a new agreement in which Iraq has agreed to issued TDs for cases in which ICE can provide copies of
identity documents. Do you know if there are any copies of identity documents in this subject's A-file?

I've copied Chris George on this message, as he is working on reviewing all Iraqi cases national-wide on his HQ TDY
and can provide further clarification.




                                                      ICE - 0271766
                   HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 2:17-cv-11910-MAG-DRG ECF No. 457-18 filed 10/23/18 PageID.11622                                                                     Page 3 of
                                            4
Josh


From: Gigliotti, Joseph
Sent: Thursday, June 01, 2017 3:39 PM
To: Reid, Joshua G; Dubyak, Andrew M
Subject: FW: PHI Iraqi

A B          , A                                237

This subject is in local custody and can be picked up by our CAP team. Have you taken any of these subject yet?


From: McCallion, Patrick
Sent: Tuesday, May 16, 2017 9:11 AM
To: Ramella, Michael C; Ortiz, John; McShane, Brian; Gingerich, Stewart L; Ritchey, Stephen D; Gigliotti, Joseph
Subject: FW: PHI Iraqi




From: Lichtenstein, Andre
Sent: Monday, May 15, 2017 4:32 PM
To: McCallion, Patrick
Cc: HQERO, FUGOPS
Subject: PHI Iraqi

Good afternoon,

As per our conversation, please see attached list of outstanding Iraqi criminal Final Order individuals in your
AOR. Disseminate your list to the appropriate FOT for action and please send me your Daily progress by copying and
pasting the line of your arrested individual. As travel documents are possible please keep in custody any final order
encounters related to the list. As additional leads come in from CTCU, I will keep the field apprised of all
information.

If you have any questions, please feel free to call me.

Thank you for your time.

Andre Lichtenstein
Detention and Deportation Officer
Department of Homeland Security ICE/ERO
National Fugitive Operations Program
Fugitive Operations & Training Division
500 12th Street SW
Washington, D.C. 20536
Andre.Lichtensteinpice.dhs.gov
Cell: (661) 201-6288
Desk: (202) 732-3558

CONFIDENTIALITY NOTICE: This document may contain confidential and sensitive U.S. Government information, and is not for release, review, retransmission,
dissemination or use by anyone other than the intended recipient. Please notify the sender if this email has been misdirected and immediately destroy all originals
and copies of the original. Any disclosure of this document must be approved by the Department of Homeland Security, U.S. Immigration and Customs Enforcement.




                                                                      ICE - 0271767
             HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-18 filed 10/23/18 PageID.11623   Page 4 of
                                      4




                                 ICE - 0271768
